Title: To Benjamin Franklin from Edward Nairne, 2 December 1783
From: Nairne, Edward
To: Franklin, Benjamin


          
            
              Dear Sir
              Lond Decr 2: 1783
            
            I received your favours. The book & prints which Mr Argand was so obliging as to deliver I have since sent to Sir Joseph Banks agreable to your request. I am very much obliged to you for your observations on the alteration of the wood of the box belonging to the magnets. Since I received your favour have been endeavouring to make as simple an instrument as possible, a drawing of

which I have here sent. If you should at your leisure consider it & if you find that its not adequate to the purpose wanted should esteem it as a great favour if you’d inform me of it or if any Alterations or additions can be added to it. I was the day before yesterday at Windsor where Mr De Luc shewed me an Hygrometer it was made of a thin peice of whale bone about nine inches long was kept strait by a line fasten’d to it going over a pulley the other end of which line was fastned to a spiral spring. He observed that it was the only substance he had ever met with that would always return to the same length when soaked in water. It altered in its length about one inch from extreame Moisture to extream dryness. A Day or two ago Mrs Clark called on me. She desired her duty to you when I wrote & desired I would inform you she had lost her only Brother in the Ville de Paris.
            Mrs Nairne Polly & Fanny desire to be particularly remembred to you. Hope you enjoy a good state of health as they at present do, they were not a little flattered that you mentioned them in your letter. I sent you sometime ago the account of shortning wire by Lightning which I hope you have received. Mr Magellan under took to have it sent to you.
            I am Dear Sir Your most obliged Hble servt
            
              Edwd: Nairne
            
          
          
            The explanation of the under drawing. Fig 1 A a peice of wood about 12 Inches long & 2 inches broad cut cross wise the grain of the wood which slides freely between the two peices of wood

BB forming groves for it. C Is a screw [for adj]usting the peice of wood A so that the index [may] point to the proper division when first made. In Fig 2. a. Is a slit to admit the pin e to move [freely,] which pin by being fast in the peice of wood A moves with it as it shortens or lengthens and by pressing against the short end of the Index D causes it to move up or down according as the weather is moist or dry which is shewn on the Divided arch at the end of the instrument.
          
         
          Addressed: A Monsr / Son Excellence le Dr. F[ranklin] / a Passy / pres / Paris
        